DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/3/2022 and 12/23/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 6-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takumi (US 10831016).

Regarding claim 1, Takumi teaches an observation optical system (abstract, an eyepiece optical system for observing an image displayed) comprising:
a display element (fig.9, display element IP); and
an eyepiece lens disposed on an eye point side of the display element (see fig.9, an eyepiece lens L0 disposed on an eye point side  EP of the display element),
wherein the eyepiece lens consists of, in order from a display element side toward the eye point side,
a first lens having a positive refractive power (abstract, fig.9, a first lens L1 having a positive refractive power),
a second lens having a negative refractive power (abstract , fig.9, a second lens L2 having a negative refractive power), and
a third lens having a positive refractive power (abstract, fig.9, a third lens L3 having a positive refractive power), and
in a case where a longest diameter of a display area in the display element is H (Col.10, Numerical Value Data 5, Diagonal length of image display surface) , and a focal length of the eyepiece lens is fA (Col.10, Numerical Value Data 5, Focal length), a conditional expression (1) is satisfied:
0.7<  H/fA <0.8   (0.77; fig.9, Col.10, Numerical Value Data 5, Diagonal length of image display surface = 12.6, Focal length = 16.3, 12.6/16.3 = 0.773).

Regarding claim 4, Takumi in view of Chen discloses the invention as described in Claim 1 and further Takumi teaches wherein,  in a case where a focal length of the first lens is f1, a conditional expression (4) is satisfied:

0.63<  f1/fA < 0.75  (0.73; fig.9, Col.10, Numerical Value Data 5, fA=Focal length = 16.3, see surface r1 and r2,  a focal length of the first lens is f1 is capable of 12 , f1/fA=12/16.3 = 0.73).

Regarding claim 6, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein each of the first lens, the second lens, and the third lens is a single lens (see fig.9, each of the first lens L1, the second lens L2, and the third lens L3 is a single lens).

Regarding claim 7, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein the first lens is a biconvex lens (fig.9, the first lens L1 is a biconvex lens).

Regarding claim 8, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein the second lens is a biconcave lens (fig.9, Col.10, Numerical Value Data 5, surface r3 and r4, the second lens L2 is a biconcave lens).

Regarding claim 9, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein the third lens is a biconvex lens (Takumi, claim1: third lens has a biconvex shape).

Regarding claim 10, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein at least one surface of the first lens is an aspheric surface (fig.9, Col.10, Numerical Value Data 5, surface r2, the first lens L1 is an aspheric surface).

Regarding claim 11, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein at least one surface of the second lens is an aspheric surface (fig.9, Col.10, Numerical Value Data 5, surface r3, the second lens L2 is an aspheric surface).

Regarding claim 12, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein at least one surface of the third lens is an aspheric surface (fig.9, Col.10, Numerical Value Data 5, surface r6, the third lens L3 is an aspheric surface).

Regarding claim 13, Takumi  discloses the invention as described in Claim 1 and further Takumi teaches wherein a conditional expression (1-1) is satisfied:
0.72<H/fA<0.78   (0.77; fig.9, Col.10, Numerical Value Data 5, H = Diagonal length of image display surface = 12.6, fA = Focal length = 16.3, H/fA=12.6/16.3 = 0.773).

Regarding claim 14, Takumi  discloses the invention as described in Claim 1 and further Takumi teaches wherein a conditional expression (1-2) is satisfied:

0.735<  H/fA < 0.77   (0.77; fig.9, Col.10, Numerical Value Data 5, Diagonal length of image display surface = 12.6, Focal length = 16.3 ,12.6/16.3 = 0.77)  

 Regarding claim 17, Takumi discloses the invention as described in Claim 4 and further Takumi teaches wherein a conditional expression (4-1) is satisfied:
0.64 <f1/fA < 0.74   (0.73; fig.9, Col.10, Numerical Value Data 5, fA=Focal length = 16.3, see surface r1 and r2,  a focal length of the first lens is f1 is capable of 12 , f1/fA=12/16.3 = 0.73).

Regarding claim 19, Takumi discloses the invention as described in Claim 1 and further Takumi teaches wherein an optical apparatus comprising: the observation optical system according to claim 1 (see title, Eyepiece optical system and observation apparatus, and described in Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi (US20180199457), in view of Matsuo (US20150212289).

Regarding claim 2, Takumi discloses the invention as described in Claim 1 but Takumi does not satisfied wherein, in a case where a distance on an optical axis from a display element-side surface of the first lens to an eye point-side surface of the third lens is TL (fig.9, Col.10, Numerical Value Data 5, see surface r1 to EP), a conditional expression:
1.075 < TL/fA <1.16   (2.7; fig.9, Col.10, Numerical Value Data 5, fA = Focal length = 16.3, see surface r1 to EP, TL= 44.02, TL/fA=44.02/16.3=2.7).

However, in a similar optical system of endeavor, Matsuo teaches an eyepiece optical system (Matsuo, abstract, an eyepiece optical system including, in order from an observation object Ob: a first lens L11 having positive refractive power; a second lens L12 which has negative refractive power and of which an observation object Ob side lens surface is concave; and a third lens L13 which has positive refractive power), and further Matsuo teaches wherein, 
in a case where a distance on an optical axis from a display element-side surface (Matsuo, fig.3, display element-side surface m1) of the first lens (fig.3, L11) to an eye point-side surface (fig.3, EP) of the third lens (fig.3, L13) is TL (Matsuo, para 120, data of table 2, surface number 2 to EP, TL = 27.59), a conditional expression (2) is satisfied:
1.075 <TL/fA < 1.16   (1.13; Matsuo, para 120, data of table 2, surface number 2 to EP, TL = 27.59; fA = Focal length = fe =24.4; TL/fA = 27.59/24.4 = 1.13).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Takumi with the conditional expression as taught by Matsuo for the purpose to provide: an eyepiece optical system in which various aberrations, in particular coma aberration and distortion are satisfactorily corrected (Matsuo, para 6, lines 2-5).

Regarding claim 15, Takumi in view of Matsuo discloses the invention as described in Claim 2  and further Matsuo teaches wherein a conditional expression (2-1) is satisfied:
1.085 <TL/fA < 1.15   (1.13; Matsuo, para 120, data of table 2, surface number 2 to EP, TL = 27.59; fA = Focal length = fe =24.4; TL/fA=27.59/24.4=1.13).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi (US20180199457).  

Regarding claim 3, Takumi discloses the invention as described in Claim 1 but Takumi (in fig.9) does not satisfied wherein, in a case where an average value of a refractive index of the first lens with respect to d line (fig.9, Col.10, Numerical Value Data 5, a refractive index of the first lens L1 is 1.851)  and a refractive index of the third lens with respect to d line (fig.9, Col.10, Numerical Value Data 5, a refractive index of the third lens L3 is 1.768) is NdA , a conditional expression (3) is:
1.64 <NdA <1.8   (1.8; Col.10, Numerical Value Data 5, the average value of a refractive index of the first lens  and a refractive index of the third lens is (1.85+1.768)/2 = 1.8).

However, Takumi another embodiment (fig.1, an eyepiece optical system) teaches wherein, in a case where an average value of a refractive index of the first lens with respect to d line (fig.1, Col.8, Numerical Value Data 1, a refractive index of the first lens L1 is 1.851) and a refractive index of the third lens with respect to d line (fig.1, Col.8, Numerical Value Data 1, a refractive index of the third lens L3 is 1.535) is NdA, a conditional expression (3) is satisfied:
1.64 <NdA <1.8     (1.69; Col.8, Numerical Value Data 1, the average value of a refractive index of the first lens and a refractive index of the third lens is (1.85+1.535)/2 = 1.69).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Takumi (fig.9) with the conditional expression as taught by Takumi another embodiment of fig.1 for the purpose to secure both the high observation magnification and the long eye relief in the eyepiece optical system used in the observation apparatus (Takumi, Col.1, lines 50-52).

Regarding claim 16, Takumi discloses the invention as described in Claim 3 and further Takumi teaches wherein a conditional expression (3-1) is satisfied:
1.65 < NdA < 1.79   (1.69; fig.1, Col.8, Numerical Value Data 1, the average value of a refractive index of the first lens and a refractive index of the third lens (1.85+1.535)/2 = 1.69).
 
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi (US20180199457), in view of Cao et al.(US20170371147).

Regarding claim 5, Takumi discloses the invention as described in Claim 1 but Takumi does not showed wherein, in a case where a focal length of the second lens is f2, a conditional expression (5) is:
0.62<−f2/fA<0.77  

However, in a similar optical system of endeavor, Cao teaches an eyepiece optical system (Cao, abstract, Cao, fig.29, the eyepiece optical system comprises a first lens group, lens L1, L2 and a second lens group, lens L3 and L4, which are arranged coaxially and successively along an optical axis from a human eye to an image source …, para 222, lines 4-21, the display apparatus I,.. the first lens L1 is a positive lens, the second lens L2 is a negative lens,.. the third lens L3 is a biconvex positive lens having an even aspheric face shape), and further Cao teaches wherein,
 in a case where a focal length of the second lens (Cao, fig.29, lens L2) is f2 (Cao, para 223, data of table 15, surface number 3 and 4), a conditional expression (5) is satisfied:
0.62<−f2/fA<0.77  (0.64; Cao, fig.29, lens L2, para 223, data of table 15, surface number 3 and 4, a focal length of the second lens is capable of -12,  fA = effective focal length = 18.7, -f2/fA = 12.3/18.7 = 0.64).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Takumi with the conditional expression as taught by Cao for the purpose of the aberration residua of the system, such as the distortion, field curvature and chromatism, can be corrected completely (Cao, para 222, lines 16-18).

Regarding claim 18, Takumi in view of Cao discloses the invention as described in Claim 5 and further Cao teaches wherein a conditional expression (5-1) is satisfied:
0.63<−f2/fA < 0.76   (0.64; Cao, fig.29, lens L2, para 223, data of table 15, surface number 3 and 4, a focal length of the second lens is capable of -12,  fA = effective focal length = 18.7, -f2/fA = 12.3/18.7 = 0.64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on Mon-Thurs 8:00 AM - 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872